Citation Nr: 0820122	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  07-23 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a lung disability, 
claimed as asbestosis or pleural plaques as a result of 
asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefit sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In May 2008, the veteran's representative filed a motion to 
advance this case on the docket due to the veteran's advanced 
age.  The Board granted the motion in June 2008, pursuant to 
38 U.S.C.A. § 7107 (West 2002 & Supp. 2007) and 38 C.F.R. § 
20.900(c) (2007). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

The veteran seeks service connection for asbestosis due to 
asbestos exposure aboard ship in the Navy.  As noted above, 
he served on active duty in the Navy from January 1952 to 
December 1955.  This included service aboard the USS Bonhomme 
Richard.  The veteran has stated in numerous submissions that 
he had asbestos exposure while working in the ship's galley 
cleaning, repairing and repacking insulation.

The RO denied this claim in January 2007 for lack of evidence 
of in service asbestos exposure and because the medical 
evidence of record did not indicate that the veteran had a 
current lung disability.  With regard to the former, the 
Board notes a VA memorandum dated in May 2002 in the 
veteran's claims file.  This memo states that cases involving 
asbestos exposure generally relate to Navy veterans who were 
exposed to asbestos while working on Navy ships.  This 
memorandum also contains a chart listing Navy job titles and 
the probability of asbestos exposure.  Although the 
memorandum lists the veteran's MOS, tradesman, as having 
minimal asbestos exposure, the Board also notes the 
provisions of M21-1, Part VI, par. 7.2(b)(1), (2).  These 
provisions provide a non-exclusive list of occupations that 
have higher incidents of asbestos exposure, including 
insulation work.  In this case, the veteran stated in his 
November 2006 statement that he performed insulation work 
while on ship.  Furthermore, these provisions also state that 
exposure to asbestos may cause disease even when the exposure 
was brief (as little as a month or two) or indirect 
(bystander disease).  Therefore, because the veteran's 
personnel records indicate that he was a Navy veteran who 
served aboard ship, and because the veteran indicated that he 
performed insulation work while aboard ship, the Board finds 
that a remand is necessary for further development regarding 
asbestos exposure in service.  See Bernard v. Brown, 4 Vet. 
App. 284 (1993).

In this regard, the Department of Defense possesses 
information as to asbestos aboard ships during the veteran's 
period of service.  The specific offices of the Naval 
Historical Center, Ships History Branch and the Naval Sea 
Systems Command are possible sources of records confirming 
the presence of asbestos aboard the USS Bonhomme Richard.  As 
such, the Board will remand for confirmation that the USS 
Bonhomme Richard had asbestos aboard.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The veteran does not have a current diagnosis of a lung 
disability, but contends that on several occasions he has 
been told that he has spots on his lungs.  The veteran 
indicated several specific instances when he was told this, 
but attempts to locate those records were unsuccessful.  A 
private medical record dated in March 2006 notes that the 
veteran had previously indicated trouble breathing.  The 
Board finds the veteran's statements sufficiently credible 
and that these statements, in conjunction with the March 2006 
private medical record, provide a sufficient nexus to warrant 
a VA examination.  McLendon, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to verify 
the veteran's claimed in-service asbestos 
exposure by contacting the Naval 
Historical Center, Ships History Branch 
and the Naval Sea Systems Command or other 
relevant Department of Defense office, 
regarding asbestos aboard the USS Bonhomme 
Richard.  All efforts to obtain these 
records should be fully documented, and 
the RO/AMC should request a negative 
response if records are not available.  If 
it is determined that there was asbestos 
aboard the USS Bonhomme Richard, asbestos 
exposure during service should be 
conceded. 

2.  After the above development is 
completed, the veteran should be afforded 
a VA examination.  The veteran's claims 
file should be sent for a VA opinion to 
determine whether a lung disability, if 
any, is as likely as not etiologically 
related to in-service asbestos exposure.  
The claims folder and a copy of this 
Remand must be made available to, and be 
reviewed by, the examiner prior to the 
examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations.

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

3.  The RO should readjudicate the claim 
on the merits.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

